  Case 17-30174      Doc 32    Filed 10/05/18 Entered 10/09/18 11:39:33               Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:      17-30174
Kimberly T Cotton                           )
                                            )               Chapter: 13
                                            )
                                                            Honorable Janet S. Baer
                                            )
                                            )               Kane
               Debtor(s)                    )

 ORDER TO EXTEND TIME FOR DEBTOR TO FILE CLAIM ON BEHALF OF CREDITOR

        THIS MATTER coming to be heard on the Motion to Extend Time for Debtor to File Claim on
behalf of Creditor, due notice having been given, and the Court being fully advised in the premises;

  IT IS HEREBY ORDERED:

   1. The time for the Debtor to file a general unsecured claim on behalf of City of Chicago Department
of Finance c/o Arnold Scott Harris P.C. is extended to October 19, 2018.




                                                         Enter:


                                                                  Honorable Janet S. Baer
Dated: October 05, 2018                                           United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
